Exhibit 10.2
 
GUARANTEE AGREEMENT
dated as of
September 9, 2008,
among
USG CORPORATION,
THE SUBSIDIARIES OF USG CORPORATION
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
 
       
Definitions
 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
 
       
Guarantee
 
       
SECTION 2.01. Guarantee
    2  
SECTION 2.02. Guarantee of Payment
    2  
SECTION 2.03. No Limitations
    3  
SECTION 2.04. Reinstatement
    3  
SECTION 2.05. Agreement To Pay; Subrogation
    4  
SECTION 2.06. Information
    4  
 
       
ARTICLE III
 
       
Indemnity, Subrogation and Subordination
 
       
SECTION 3.01. Indemnity and Subrogation
    4  
SECTION 3.02. Contribution and Subrogation
    4  
SECTION 3.03. Subordination
    5  
 
       
ARTICLE IV
 
       
Miscellaneous
 
       
SECTION 4.01. Notices
    5  
SECTION 4.02. Waivers; Amendment
    5  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    6  
SECTION 4.04. Successors and Assigns
    6  
SECTION 4.05. Survival of Agreement
    6  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    7  
SECTION 4.07. Severability
    7  
SECTION 4.08. Right of Set-Off
    7  
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    8  
SECTION 4.10. WAIVER OF JURY TRIAL
    8  
SECTION 4.11. Headings
    9  
SECTION 4.12. Guarantee Absolute
    9  
SECTION 4.13. Termination or Release
    9  
SECTION 4.14. Additional Subsidiaries
    10  
SECTION 4.15. Loan Party Representative
    10  

 

 



--------------------------------------------------------------------------------



 



         
 
       
Schedules
       
 
       
Schedule I Subsidiary Guarantors
       
 
       
Exhibits
       
 
       
Exhibit I Form of New Subsidiary Supplement
       

 

 



--------------------------------------------------------------------------------



 



GUARANTEE AGREEMENT dated as of September 9, 2008 (this “Agreement”), among USG
CORPORATION, a Delaware corporation, in its capacity as a Guarantor (in such
capacity, the “Parent Borrower”) and in its capacity as the Loan Party
Representative (as such term is defined herein), each Subsidiary of the Parent
Borrower from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
Reference is made to the Credit Agreement dated as of September 9, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Loan Party Representative,
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). The Lenders have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiaries party hereto are affiliates of the Borrowers, will
derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (d) the permitted successors and assigns of
each of the foregoing.

 

 



--------------------------------------------------------------------------------



 



“Guarantors” means (a) the Parent Borrower, (b) the Subsidiaries identified on
Schedule I and (c) each other Subsidiary that becomes a party to this Agreement
after the Effective Date, provided that no Borrower shall be deemed to be a
Guarantor with respect to any of the Secured Obligations of such Borrower (other
than the Obligations of such Borrower described in clause (c) of the definition
of the term “Obligations”).
“Loan Party Representative” has the meaning assigned to such term in
Section 4.15.
“Parent Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
ARTICLE II
Guarantee
SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Secured Obligations
(including the Secured Obligations of any Subsidiary Borrower designated as such
on or after the Effective Date). Each of the Guarantors further agrees that the
Secured Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Secured Obligation.
Each of the Guarantors waives presentment to, demand of payment from and protest
to the Borrowers or any other Loan Party of any of the Secured Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. For purposes of clarity, each of the Guarantors agrees that the
Secured Obligations shall include all obligations under the Loan Documents and
all obligations associated with any Banking Services, in each case of any
Subsidiary Borrower that is designated as such after the Effective Date.
SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any security held for the
payment of the Secured Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Guaranteed Party in
favor of the Borrowers or any other Person.

 

2



--------------------------------------------------------------------------------



 



SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security, if any,
held by the Administrative Agent or any other Guaranteed Party for the Secured
Obligations or any of them; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Secured Obligations; or (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash of all the Secured
Obligations).
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Parent Borrower or any
other Loan Party or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Parent Borrower or any other Loan Party, other than the payment in full in cash
of all the Secured Obligations. The Administrative Agent may, at its election,
foreclose on any security held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Secured Obligations, make any other
accommodation with the Parent Borrower or any other Loan Party or exercise any
other right or remedy available to it against the Parent Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Secured Obligations have been paid
in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election may operate, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Parent Borrower or any other Loan Party, as the case may be, or any
security.
SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Guaranteed
Party upon the bankruptcy or reorganization of the Parent Borrower, any other
Loan Party or otherwise.

 

3



--------------------------------------------------------------------------------



 



SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Parent Borrower or any other Loan Party to pay any
Secured Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
the Parent Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article III.
SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Parent Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Guaranteed Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Guarantor that is a Borrower agrees, in its
capacity as a Borrower, that in the event a payment of an obligation of such
Guarantor shall be made by any other Guarantor under this Agreement, such
Guarantor, in its capacity as a Borrower, shall indemnify such other Guarantor
for the full amount of such payment and such other Guarantor shall be subrogated
to the rights of the Person to whom such payment shall have been made to the
extent of such payment.
SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Secured Obligation and
such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the applicable Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 4.14, the date of the
supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 4.14,
the date of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.

 

4



--------------------------------------------------------------------------------



 



SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of any Borrower or any Guarantor to
make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
(b) Each Guarantor hereby agrees that, on and after the Existing Credit
Agreement Termination Date, all Indebtedness owed by it to any other Subsidiary
that is not a Loan Party shall be fully subordinated to the payment in full in
cash of the Secured Obligations.
ARTICLE IV
Miscellaneous
SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Loan Party Representative
as provided in Section 9.01 of the Credit Agreement.
SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor or the Loan Party
Representative therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 4.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Guarantor in any case shall
entitle any Guarantor to any other or further notice or demand in similar or
other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors (or, if applicable,
the Loan Party Representative) with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------



 



SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all out-of-pocket losses, claims, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any claim, litigation, investigation or
proceeding relating to this Agreement or any instrument contemplated hereby,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations guaranteed hereby. The provisions of this Section 4.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any other Guaranteed Party. All amounts due under this
Section 4.03 shall be payable not later than three Business Days after written
demand therefor setting forth the basis for such claim in reasonable detail.
SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Party Representative and the Loan Parties in the
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid and so long as the Commitments have not expired or terminated.

 

6



--------------------------------------------------------------------------------



 



SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to the Loan Party
Representative or any Guarantor when a counterpart hereof executed on behalf of
the Loan Party Representative or such Guarantor, as the case may be, shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon the Loan Party Representative, such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the Loan Party Representative, such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that neither the Loan Party Representative nor
any Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each of the Loan Party Representative and each Guarantor and may
be amended, modified, supplemented, waived or released with respect to the Loan
Party Representative or any Guarantor without the approval of the Loan Party
Representative or any other Guarantor, as the case may be, and without affecting
the obligations of the Loan Party Representative or any other Guarantor as the
case may be, hereunder.
SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 4.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 4.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

 

7



--------------------------------------------------------------------------------



 



SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 4.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.10.

 

8



--------------------------------------------------------------------------------



 



SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 4.12. Guarantee Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement or instrument governing
or evidencing any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument governing or evidencing any Secured Obligations, (c) any release or
amendment or waiver of or consent under or departure from any guarantee
guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Secured Obligations or this
Agreement (other than the payment in full, in cash, of the Secured Obligations).
SECTION 4.13. Termination or Release. (a) This Agreement and the Guarantees made
herein shall terminate when all the Obligations (as distinguished from the
Secured Obligations) have been paid in full, in cash, and the Lenders have no
further commitment to lend under the Credit Agreement.
(b) A Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by, or that would not
otherwise result in a Default under, the Credit Agreement as a result of which
such Guarantor ceases to be a Domestic Material Subsidiary, provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.

 

9



--------------------------------------------------------------------------------



 



SECTION 4.14. Additional Subsidiaries. Pursuant to Section 5.10(a) of the Credit
Agreement, certain Domestic Material Subsidiaries that were not in existence or
not Domestic Material Subsidiaries on the date of the Credit Agreement are
required to enter in this Agreement as a Guarantor upon becoming such a Domestic
Material Subsidiary. Upon execution and delivery by the Administrative Agent and
a Subsidiary of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Guarantor. The rights and
obligations of the Loan Party Representative and each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.
SECTION 4.15. Loan Party Representative. In addition to the powers granted by
any Guarantor in its capacity as a Borrower to the Loan Party Representative
under Section 9.17 of the Credit Agreement, each Guarantor hereby designates the
Parent Borrower as its representative, agent and attorney-in-fact to act on its
behalf (in such capacity, the “Loan Party Representative”) as specified herein
or in any other Loan Document. Each Guarantor hereby authorizes the Loan Party
Representative to take such actions on its behalf under the terms of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties hereunder and thereunder as are specified in such agreements or are
reasonably incidental thereto, in each case, on behalf of the Loan Parties under
the Loan Documents. The Loan Party Representative hereby accepts such
appointment. The Administrative Agent and the Lenders shall be entitled to rely
on all notices, requests, consents, certifications and/or authorizations or
other similar acts delivered or taken by the Loan Party Representative for or on
behalf of any Guarantor pursuant hereto or the other Loan Documents without
inquiry and as if such notices, requests, consents, certifications and/or
authorizations or other similar acts were delivered by such Guarantor. Each
representation, warranty, covenant, agreement and undertaking made on behalf of
any Guarantor by the Loan Party Representative shall be deemed for all purposes
to have been made by all Guarantors (or any of the them, as applicable) and
shall be binding upon and enforceable against such Guarantor to the same extent
as it if the same had been made directly by such Guarantor. To the extent that
any successor Loan Party Representative is appointed pursuant to Section 9.17 of
the Credit Agreement, the Guarantors hereby agree that such Person thereafter
shall be vested with all rights, powers, privileges and authority of the Loan
Party Representative hereunder without any further action by any Person.
[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            USG CORPORATION, as a Guarantor
Borrower and Loan Party Representative,
      by   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer   

 

11



--------------------------------------------------------------------------------



 



         

            EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
      by   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:   In
the capacity listed on Schedule I corresponding to such Subsidiary   

 

12



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as the
Administrative Agent,
      by   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Executive Director     

 

13



--------------------------------------------------------------------------------



 



Schedule I to the
Guarantee Agreement
GUARANTORS

          Title of Karen L. Leets with respect Company   to such Company
California Wholesale Material Supply, LLC
  Vice President and Treasurer
L&W Supply Corporation
  Vice President and Treasurer
Livonia Building Materials, LLC
  Vice President and Treasurer
Livonia Holdings, Inc.
  Vice President and Treasurer
River City Materials, Inc.
  Vice President and Treasurer
United States Gypsum Company
  Vice President and Treasurer
USG Foreign Investments, Ltd.
  Vice President and Treasurer
USG Interiors, Inc.
  Vice President and Treasurer

 

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Guarantee Agreement
SUPPLEMENT NO.  _____  dated as of  _____, 20  _____  (this “Supplement”), to
the Guarantee Agreement dated as of September 9, 2008 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”), among USG
CORPORATION, a Delaware corporation, in its capacity as a Guarantor (in such
capacity, the “Parent Borrower”) and in its capacity as the Loan Party
Representative, the Subsidiaries of the Parent Borrower from time to time party
thereto (together with the Parent Borrower, the “Guarantors”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent (in such capacity, the
“Administrative Agent”).
A. Reference is made to the Credit Agreement dated as of September 9, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the Loan Party Representative, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and the Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.
C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Section 4.14 of the Guarantee Agreement provides that
additional Domestic Material Subsidiaries may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Domestic Material Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guarantee Agreement in
order to induce the Lenders to make additional Loans and as consideration for
Loans previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Guarantor thereunder are true and correct on and as of the date
hereof and (c) hereby designates the Person currently acting as Loan Party
Representative pursuant to Section 4.15 of the Guarantee Agreement as its
representative, agent and attorney-in-fact for all purposes set forth in such
Section 4.15. Each reference to a “Guarantor” in the Guarantee Agreement shall
be deemed to include the New Subsidiary. The Guarantee Agreement is hereby
incorporated herein by reference.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.
SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

            [NAME OF NEW SUBSIDIARY],
      by           Name:           Title:      

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
      by           Name:           Title:      

        Acknowledged and accepted
as of the date first written above by:
    [NAME OF LOAN PARTY REPRESENTATIVE],
as Loan Party Representative,
    by:         Name:         Title:      

 

3